Walker, J.
The district'court erred in dismissing the appeal taken in this case from a justice’s court..
“ Executors and administrators of deceased persons’ estates shall not be ruled to give security for. costs in any suit to recover money due or property belonging to the estate, and no security shall be exacted of executors or administrators of deceased persons’ estates in appeals taken in suing- for such money or property, or in defending suits brought against such estates for money or property.” (Paschal’s Digest, Art. 1508.)
The uniform ruling of this court has been in accordance with this provision of the law, and the act of 1866, providing for appeals to the district court, does not change the rule. The act was intended to give effect to the constitutional provision for appeals as provided in the Constitution of 1866, and does not differ in any material respect from prior existing laws. The requirement of the act that a bond shall be given, etc., is fully met in the case of administrators and executors, by the bond which they give to the *599State before entering upon their trust, as this bond covers all liabilities legitimately incurred in the execution of the trust. The judgment of the district court dismissing the appeal is reversed, and the cause remanded for further proceedings in said court.
Reversed and remanded.